Citation Nr: 0725388	
Decision Date: 08/15/07    Archive Date: 08/22/07

DOCKET NO.  03-13 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a perforated left 
tympanic membrane with associated pain and sensitivity.

2.  Entitlement to service connection for disability 
manifested by impaired balance.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to 
September 1969, and from September 1970 to August 1973.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2002 rating decision by a Regional 
Office (RO) of the United States Department of Veterans 
Affairs (VA), in which the RO denied service connection for 
left ear disability.  The veteran testified at a Board 
hearing in June 2004.  In October 2004, the Board remanded 
the case for further evidentiary development on the issue of 
service connection for left ear disability.

In October 2006, the Board reviewed the case, and noted that 
the veteran described several types of left ear symptoms.  
The Board listed separate issues on appeal, in order to 
clarify the disorders at issue.  The Board then denied 
service connection for left ear hearing loss, and granted 
service connection for tinnitus in the left ear.  The Board 
remanded the case for further evidentiary development of the 
remaining issue, service connection for impaired balance, 
pain, and sensitivity as residuals of a perforated left 
tympanic membrane.

In view of the Board's determination in this appeal, the 
issues have been redescribed as shown on the first page of 
this decision. 


FINDINGS OF FACT

1.  Perforation of the veteran's left tympanic membrane is 
causally related to injury suffered during the veteran's 
active duty service.

2.  The veteran's left ear pain and sensitivity have been 
medically attributed to the incompletely healed perforation 
of the left tympanic membrane.

3.  Disability manifested by impaired balance manifested many 
years after service, and is not causally related to injuries 
of the head and left ear during service.


CONCLUSIONS OF LAW

1.  Perforation of the left tympanic membrane with associated 
left ear pain and sensitivity was incurred in service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2006). 

2.  Disability manifested by impaired balance was not 
incurred or aggravated in service, and was not incurred as a 
result of disease or injury in service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations address VA's duties to notify and 
claimants in the development of evidence relevant to their 
claims for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant is entitled to VCAA notice 
prior to initial adjudication of the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The Court explained 
in Pelegrini, however, that failure of an agency of original 
jurisdiction (AOJ) (in this case, the RO) to give a claimant 
the notices required under the VCAA prior to an initial 
unfavorable adjudication of the claim does not require the 
remedy of voiding the AOJ action.  The Court stated that it 
is sufficient remedy for the Board to remand the case to the 
AOJ to provide the required notice, and for VA to follow 
proper processes in subsequent actions.  Id.  

In the consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), the Court held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
19 Vet. App. at 486.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  

In this case, the RO issued the veteran VCAA notices in 
January 2002, March 2003, December 2004, and January 2007.  
Those notices informed the veteran of the type of information 
and evidence that was needed to substantiate claims for 
service connection, to establish original and increased 
ratings, and to establish effective dates for benefits 
awarded.  VA has conducted all appropriate development of 
relevant evidence, and has secured all available pertinent 
evidence.  The veteran has been afforded VA examinations and 
etiology opinions have been obtained.  The veteran has had a 
meaningful opportunity to participate in the processing of 
his claims.  The Board finds that VA has adequately fulfilled 
its duties under the VCAA.  To the extent that VA has failed 
to fulfill any duty to notify and assist the veteran, the 
Board finds such error to be harmless error that would not 
reasonably affect the outcome of the veteran's claims.



Service Connection Claims

The issue before the Board is a claim of entitlement to 
service connection for impaired balance, pain, and 
sensitivity as residuals of a perforated left tympanic 
membrane.  Applicable law provides that service connection 
will be granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a claim, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.

The veteran reports that he sustained an injury of his left 
ear during service.  He states that, in March 1971, he was 
attacked by men who sought to rob him, and he was hit in the 
left ear and left side of the head with a brick.  He 
indicates that he got away from the attackers and returned to 
his barracks, and found blood on his pillow the next morning.  
He states that he went to sick call, and that a medic 
examined him and told him that he had a broken eardrum.  He 
indicates that he did not have further treatment related to 
that incident, beyond the single visit to the medic.  The 
veteran contends that he currently has problems with his left 
ear that began during service and have continued since 
service.  The problems he reports include hearing loss in his 
left ear, tinnitus in the left ear, impairment of balance, 
and pain and sensitivity to water and wind in the left ear.

Service medical records from the veteran's first period of 
active service, in 1968 and 1969, show no complaints or 
problems involving either ear.  The report of a September 
1970 examination of the veteran for entry into his second 
period of service shows no ear disorder.  Outpatient 
treatment notes from the veteran's second period of service, 
from 1970 to 1973, do not reflect any report of injury to the 
left ear or the head, but do show treatment for left ear 
symptoms.

In April 1972, the veteran reported an earache, with a 
history of a punctured eardrum.  The initial examiner noted 
an apparent puncture.  A medical officer found no perforation 
of the left eardrum, but noted fluid behind the eardrum.  The 
medical officer's impression was otitis media.  In July 1972, 
the veteran was seen with headache, sore throat, and earache.  
His left eardrum was cloudy, without light reflex.  The 
examiner's impression was otitis media.  On ear, nose, and 
throat (ENT) consultation, the examiner found acute 
tonsillitis.  The veteran was seen again for a left earache 
in August 1972, and the impression was external otitis.  
Treatment notes from October 1972 reflect the veteran's 
report of chest congestion, cold symptoms, and earache for a 
year.

In July 1973, the veteran reported ringing in his left ear at 
night, and a feeling of fullness in the left ear all of the 
time.  The examiner described the appearance of the veteran's 
right eardrum as normal, and the left as shaggy along the 
inferior portion, with very irregular light reflex.  In a 
service separation examination performed later in July 1973, 
"normal" was checked for every area, including the ears, 
but there was a notation of a "l[eft] ear problem to be 
taken care of at ENT."  Audiometric testing showed auditory 
thresholds of 0 decibels, bilaterally, at the tested 
frequencies of 500, 1000, 2000, and 4000 Hertz.

VA outpatient treatment notes from December 2001 reflect the 
veteran's report of past left ear injury with a ruptured 
eardrum.  He stated that he felt air escaping from his left 
ear when he coughed.  He reported pain in his left ear and 
the left side of his head.  On VA ENT consultation in March 
2002, both eardrums appeared within normal limits.  In April 
2002, a VA audiologist indicated that testing had shown that 
the veteran had a bilateral sensorineural hearing loss.  The 
specific test results were not reported.

In November 2002, VA referred the veteran for evaluation by a 
private ENT specialist.  The veteran reported that 31 years 
earlier, he had been hit on the left side of the head with a 
brick, and had been told he had a ruptured eardrum.  He 
related having chronic ringing in his left ear since that 
injury.  He reported having diminished hearing in his left 
ear.  He related left earache, and left ear pain when water 
got in that ear.  He reported occasional intermittent 
drainage from that ear.  He indicated that he could hear air 
coming out of his left ear when he blew his nose.  The 
veteran also reported a ten year history of intermittent 
episodes of dizziness, with sensations of imbalance and 
spinning.

In both ears, the veteran had almost exquisite pain during 
manipulation of the ear canal with examination with an 
otoscope.  The examiner noted a very small patch of 
tympanosclerosis on the left eardrum.  The examiner did not 
observe any evidence of perforation of the eardrum.  The 
examiner indicated that it was possible that any past 
perforation had healed.  Audiometric testing showed little to 
no hearing impairment in the left ear.  The examiner stated 
that the dizziness that the veteran had described did not 
appear entirely consistent with an otologic etiology.  The 
examiner recommended neurologic study of the origin of the 
dizziness.  The examiner summarized service treatment notes 
from 1972 that mentioned the ears, but did not mention the 
1973 record that includes a complaints of tinnitus.  The 
examiner expressed the opinion that the veteran's current 
disability was not related to his left ear problems in 
service.

VA outpatient treatment notes from February 2004 reflect the 
veteran's reports of tinnitus and sensitivity to water and 
air in his left ear.  He indicated that his left ear hurt, 
and had diminished hearing.  He stated that, when he blew his 
nose, air came out of his left ear.  He related the history 
of being hit in the head with a brick while being robbed 
during service.  A physician wrote that in his opinion, the 
injury the veteran sustained in service was possibly related 
to his chronic ear troubles, including tinnitus and ear 
sensitivity.  An audiologist found that the veteran had mild 
sensorineural hearing loss in his left ear.

In June 2004, the veteran had a Board hearing at the RO 
before the undersigned Veterans Law Judge.  The veteran 
described being hit with a brick during a robbery during 
service, finding blood on his pillow the next day, and being 
told by a medic that he had a broken eardrum.  He indicated 
that presently had ringing in his ear, which was worse at 
night.  He stated that his left ear ached, that he could not 
stand having cold air in that ear, that he could not blow his 
nose if he got water in that ear, and that he was sometimes 
off balance.  He indicated that he had hearing loss in his 
left ear.

The veteran had VA audiological and ENT examinations in May 
2006.  He reported having had left ear tinnitus since being 
hit in the head with a brick in 1971.  He related having had 
ear pain and infections during and since service.  He 
reported a five to six year history of problems with balance.  
Audiometric testing showed hearing in the left ear slightly 
worse than on the testing in November 2002.  On ENT 
examination, the veteran reported that his balance problems 
had been present for about ten years.  The ENT examiner noted 
a small white thickened area on the right eardrum, and an air 
sound with valsalva from the left eardrum.  The examiner 
noted that the veteran had imbalance, and that, when standing 
on one foot, he almost fell over.  The veteran used a cane to 
walk, and appeared unsteady.  The examiner found that the 
left eardrum had a perforation that was not visible, but 
through which air could be heard escaping with valsalva.  The 
examiner expressed the opinion that it was unlikely that the 
imbalance over the preceding ten years was due to head injury 
during service more than thirty years earlier.

In October 2006, the Board noted the medical history 
regarding possible perforation of the left tympanic membrane.  
The Board remanded the case for a VA medical examination to 
clarify whether the veteran has a past or present perforation 
of the left tympanic membrane, to consider the likely 
etiology of any such perforation, and to consider the 
likelihood that any such perforation causes the veteran 
ongoing disability manifested by imbalance, pain, and 
sensitivity.

In February 2007, the veteran had VA audiology and ENT 
examinations.  The veteran reported ongoing symptoms 
involving his left ear, including pain, and sensitivity to 
weather, wind, and water.  He also reported having problems 
with balance.  The audiology and ENT examiners each reported 
having reviewed the veteran's claims file.  Audiometric 
testing showed mild left ear hearing loss.  The ENT examiner, 
a family nurse practitioner, noted that the veteran's service 
medical records included a report of earache in 1972.  The 
ENT examiner observed on the veteran's left tympanic membrane 
a small, slit perforation at a scarred area.  The examiner 
found that the perforation was only visible on the valsalva 
maneuver, when the veteran held his nose and blew air to 
clear his ears.  The examiner stated that it was likely that 
the perforation was an old perforation, with scarred edges 
that had not healed together.  On examination, there was no 
evidence of ear infection.  Testing was positive for 
imbalance while standing on one foot.  The examiner noted 
that the veteran used a cane to walk, and that he appeared 
unsteady.

The ENT examiner expressed the opinion that it was at least 
as likely as not that the current tympanic membrane slit 
perforation was the same as an ear problem noted at the 
veteran's separation from service in 1973.  The examiner 
noted that the veteran's symptoms of imbalance had manifested 
about ten years earlier, or about 25 years after the 
veteran's head trauma in service.  The examiner also noted 
that the veteran's hearing was normal, and that the tympanic 
membrane perforation was nearly undetectable.  The examiner 
stated that "it would be conjecture" to relate current 
reports of imbalance to service or to otologic etiology.  The 
examiner indicated that the veteran's reported earache and 
eardrum cold sensitivity were not readily explained by the 
sealed perforation.  The examiner concluded, however, that it 
was at least as likely as not that the earache was related to 
the perforation.  An attending physician who reviewed the 
examination findings and opinions concurred with the 
examiner's assessments.

Examinations by a VA ENT practitioner ultimately confirmed 
the existence of an incompletely healed perforation in the 
veteran's left eardrum.  That examiner supported the 
likelihood that the perforation was incurred during the 
veteran's service.  The Board concludes that the record 
supports service connection for the perforation.  There are 
differing opinions as to which current left ear disorders can 
be attributed to the eardrum perforation.  On examinations in 
2002, 2006, and 2007, ENT professionals found it unlikely 
that the veteran's impaired balance is related to injury of 
the left ear.  There is no professional opinion supporting 
such a link.  The Board finds that the preponderance of the 
evidence is against service connection for impaired balance.  
In 2007, VA examiners supported the likelihood of a 
connection between earache and the perforation.  The Board 
finds that the record supports service connection for 
perforated left tympanic membrane with associated 
earaches/ear pain.  In February 2004, a VA physician who 
treated the veteran supported a possible link between the 
head and left ear injury in service and current ear 
sensitivity.  In the 2007 examination, the ENT examiner 
stated that the sensitivity was not readily explained by the 
eardrum perforation.  Neither professional opinion regarding 
the etiology of the ear sensitivity is expressed with great 
certainty, and neither opinion is notably more convincing 
than the other.  Resolving reasonable doubt in the veteran's 
favor, the Board grants service connection for left ear 
sensitivity as a residual of the left ear drum perforation.


ORDER

Entitlement to service connection for a perforated left 
tympanic membrane with associated left ear pain and 
sensitivity is warranted.  To this extent, the appeal is 
granted. 

Entitlement to service connection for disability manifested 
by impaired balance is not warranted.  To this extent, the 
appeal is denied. 


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


